Citation Nr: 9908018	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1960 to July 1972.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1996 
rating decision of the St. Petersburg, Florida Regional 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for a 
heart disorder for lack of new and material evidence.  In 
December 1997, the Board remanded this appeal to the RO to 
afford the veteran a personal hearing.  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

The veteran asserts on appeal that he has submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for a heart disorder.  In 
reviewing the record, the Board notes that the veteran's 
service medical records indicate that he was seen in December 
1968 with a one and one-half year history of substernal 
discomfort occurring chiefly with exertion.  It was noted 
that the discomfort radiated to his shoulder and left arm.  
The impression was anginal syndrome.  An October 1969 
treatment entry indicated that the veteran was again seen 
with an acute onset of chest pain radiating into the left 
arm.  The impression, at that time, included possible 
preinfarctional angina and the need to rule out anxiety 
reaction.  A December 1969 hospital narrative summary 
indicated that the veteran carried a diagnosis of 
arteriosclerotic heart disease.  A December 1969 clinical 
record cover sheet also noted a diagnosis of arteriosclerotic 
heart disease.  A subsequent December 1969 hospital report 
related a diagnosis of chest pain, etiology undetermined with 
the need to rule out ischemic heart disease.  Additionally, 
the Board notes that a March 1970 report of a cardiac 
catheterization indicated an impression which included 
anginal syndrome with normal coronary arteries and possible 
decrease in left ventricle reserve as reflected by several 
abnormal hemodynamic responses to exercise.  Further, the 
June 1972 separation examination report noted that the 
veteran suffered from pain in the chest and heart trouble 
with frequent indigestion as well as a hernia.  It was 
reported that the veteran was hospitalized in November 1969 
for a suspected myocardial infarction and had been diagnosed 
with pulmonary stenosis and a hiatus hernia.  

The Board observes that following his separation from 
service, the veteran underwent a Department of Veterans 
Affairs (hereinafter "VA") general medical examination in 
December 1973.  There is no indication that the examiner 
reviewed the claims file prior to the examination.  At that 
time, it was noted that the veteran reported no complaints in 
reference to his heart.  The veteran did indicate that he 
would become short of breath with exertion, but attributed it 
to being out of shape and putting on weight.  The examiner 
reported that the veteran's blood pressure was 120/90.  The 
veteran's heart was not enlarged to percussion and his heart 
sounds were of good quality with no sinus rhythm and no 
murmurs.  It was further noted that the peripheral arterial 
pulsation's were within normal limits.  The diagnoses 
referred to disorders other than a heart disorder.  

The Board notes that there is no further clinical evidence, 
presently of record, of a heart disorder until October 1987.  
An October 1987 VA treatment entry indicated diagnoses 
including occasional premature ventricular contraction with 
the need to rule out frequent premature ventricular 
contraction and probable angina pectoris.  Additional VA 
treatment records dated from October 1987 to July 1996 
indicated that the veteran was treated for multiple disorders 
including variously diagnosed heart disorders.  A February 
1988 hospital report related diagnoses including ischemic 
heart disease/angina and hypertension.  A June 1996 report 
noted that the veteran underwent coronary artery bypass 
surgery.  The diagnoses included coronary artery disease and 
unstable angina.  An August 1996 entry related an impression 
of status post coronary artery bypass graft.  

The Board observes that service connection was originally 
denied for a heart disorder in January 1974, following the 
above noted December 1973 VA general medical examination.  It 
was reasoned, at that time, that a heart disorder had not 
been shown by the evidence of record.  Subsequently, the 
veteran sought to reopen his claim.  An October 1988 rating 
decision denied service connection for a heart disorder for 
lack of new and material evidence.  It was determined, at 
that time, that any present heart disorder was not incurred 
in or aggravated by service nor was it manifested to a 
compensable degree within one year of service separation.  It 
was further noted that veteran's service medical records 
presented no basis to substantiate service connection for a 
heart disorder.  The Board observes that the veteran 
attempted to reopen his claim for service connection for a 
heart disorder on several further occasions.  November 1988, 
March 1994, August 1996, October 1996 and December 1996 
rating decisions denied the veteran's claim for service 
connection for a heart disorder on the basis that new and 
material evidence had not been submitted.  

The Board notes that a review of the December 1996 rating 
decision, noted above, and the January 1997 statement of the 
case reflects that the RO's denial of the veteran's claim was 
based in part on the following: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome".  This is the standard for determining new and 
material evidence as set forth by the United States Court Of 
Veterans Appeals (Court) in Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The Board notes that in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  

Pursuant to the holding in Hodge, the legal hurdle adopted in 
Colvin that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the legal standard that remains valid, 38 C.F.R. § 3.156(a), 
requires that in order for new evidence to be material, it 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim".  

As this case remains in appellate status, a remand to the RO 
is appropriate for the purpose of readjudication of the 
appellant's claim pursuant to the holding in Hodge, supra.  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Additionally, the Board notes that at the March 1998 hearing 
on appeal, the veteran testified that he received treatment 
for a heart disorder at the Montgomery, Alabama VA Medical 
Center in 1975 or 1976.  Additionally, in a November 1996 
statement on appeal, the veteran indicated that he had 
received treatment for a heart condition at such facility in 
1972, 1974 and 1975.  The Board observes that in August 1996, 
the RO requested "any and all" treatments records 
pertaining to the veteran from the Montgomery, Alabama VA 
Medical Center.  However, it appears that no reply was ever 
received from such facility.  Given the nature of the 
veteran's contentions, including his specific allegations as 
to treatment for a heart disorder between 1972 to 1975 at 
such facility, the Board is of the view that an additional 
attempt should be made to obtain such records prior to an 
appellate decision.  

Further, the Board observes that the veteran has not been 
afforded a VA cardiovascular examination as to his claimed 
heart disorder.  The Board notes that the Court has held that 
the Board is prohibited from reaching its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Further, when the medical evidence is 
inadequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  Given the 
nature of the veteran's contentions, the evidence of 
inservice treatment for variously diagnosed heart disorders, 
the evidence of a diagnosed heart disorder beginning in at 
least October 1987, the lack of a VA examination with an 
etiological opinion as to the veteran's claimed disorder and 
in consideration of the Court's holdings in Colvin and 
Halstead, the Board concludes that a VA cardiovascular would 
be helpful in resolving the issue raised by the instant 
appeal.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand Court scrutiny.  Therefore, the case is 
REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  To ensure that all VA medical records 
have been obtained, the veteran should be 
afforded another opportunity to identify 
the VA facilities at which he received 
treatment for his heart disorder after 
service and the dates of all such 
treatment.  The RO should then attempt to 
secure copies of all VA medical records 
pertaining to the veteran from those 
facilities; and any search for records 
should include archived records, if 
appropriate.  Even if the veteran does 
not respond, the RO should secure copies 
of all records pertaining to the veteran 
from the VA medical facility in 
Montgomery, Alabama, dated from July 1972 
to the present, to include archived 
records. 

3.  The RO should schedule the veteran 
for a VA cardiovascular examination in 
order to determine the present nature and 
severity of his heart disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings reported in 
detail.  The examiner is requested to 
express an opinion as to the etiology and 
approximate date of onset of any current 
heart disorder and to comment on the 
relationship, if any, between any such 
disorder and the veteran's period of 
service.  A complete rationale for any 
opinion expressed should be provided.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issue on 
appeal giving consideration to the 
provisions of 38 C.F.R. § 3.156 (1998) 
and to the holding of Hodge v. West, No. 
98-7017 (Fed.Cir. Sept. 16, 1998), and to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 6 -


